OPINION OF THE COURT
Order modified, with costs to plaintiffs against defendant Church, by granting a new trial as against the defendant Church and, as so modified, affirmed, with costs to defendant C. W. Whalen and Sons against plaintiffs, for reasons stated in the concurring in part and dissenting in part memorandum by Justice Howard A. Levine at the Appellate Division (126 AD2d 917, 919-920).
Concur: Judges Simons, Kaye, Alexander and Hancock, Jr. Chief Judge Wachtler and Judges Titone and Bellacosa dissent in part and vote to affirm for the reasons stated in the memorandum of the Appellate Division (126 AD2d 917).